ON REHEARING
hPER CURIAM.
We grant Exxon Pipeline Company’s application for rehearing for the sole purpose of clarifying the cases and parties addressed by our original opinion in Exxon Pipeline Co. v. Hill, 00-2535 c/w 00-2559 (La.5/15/01), 788 So.2d 1154.
On November 11, 2000, this court granted two applications for certiorari filed by Exxon Pipeline Company and consolidated the writs for purposes of docketing and | opinion. Exxon Pipeline Co. v. Hill, 00-2535 (La.11/27/00), 774 So.2d 986, and Exxon Pipeline Co. v. Leblanc, 00-2559 (La.11/27/00), 775 So.2d 448. In Exxon’s application, designated as 00-2559 in this court, Exxon actually sought review of two separate court of appeal opinions.1 The opinions concerned two separate judgments from two different parishes, Ascension Parish and Iberville Parish.2 Our opinion addressed the sole issue of what is the proper method of determining just compensation in an expropriation suit in all three cases, including the LeBlanc suits filed in both Ascension Parish and Iber-ville Parish.
In all other respects, the application for rehearing is denied.
Justice HARRY T. LEMMON, retired, participated in this decision which was argued prior to his retirement.
LEMMON and KNOLL, JJ., would grant rehearing in 2000-C-2535.
LEMMON and KNOLL, JJ., would grant application of V. Price LeBlanc, et al. in 2000-C-2559.

. Specifically, Exxon sought review of Exxon Pipeline Co. v. Leblanc, 99-1437 (La.App. 1st Cir.6/23/00), 763 So.2d 128, which pertained to the Iberville Parish suit and Exxon Pipeline Co. v. LeBlanc, 98-2058 (La.App. 1st Cir.6/23/00)(not designated for publication), which pertained to the Ascension Parish suit.


. Docket number 61,857 from the 23rd Judicial District Court, Parish of Ascension, and docket number 50,376 from the 18th Judicial District Court, Parish of Iberville.